John McDonell vs. John Scott.

Supreme Court September term 182a.
In Error on Certiorari from a Justice’s Court.
And. the said John McDonell by Spencer Coleman his attorney comes and says that there is no error, either in the Record or proceedings as returned by the Justice to the writ of certiorari in this cause, or in giving the Judgment below by the said Justice; and he prays that the said Supreme Court may proceed to examine, as well the record and proceedings aforesaid as the matters by the said plaintiff assigned for error, and that the Judgment aforesaid in form as given by the said Justice below may be in all things affirmed &c. S Coleman Atty &c